Citation Nr: 0623369	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
dislocation of the right patella. 

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected dislocation of the 
right patella. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from August 31, 1988, to 
December 2, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case was remanded in May 
2004 and now returns to the Board for appellate review. 

As indicated in the May 2004 remand, in his substantive 
appeal on VA Form 9, the veteran indicated that he had 
elected a Decision Review Officer (DRO) review of his case 
and the RO had denied him this review.  The veteran is again 
advised that a DRO review of his case was completed as 
evidenced by the statement of the case issued in August 2003. 

The Board also observes that in his notice of disagreement 
and substantive appeal, the veteran references the fact that 
he has been treated for left knee pain and high blood 
pressure.  If the veteran desires to pursue claims of 
entitlement to benefits based on such disabilities he should 
so inform the RO such that appropriate action may be taken. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Dislocation of the right patella is manifested by 
subjective complaints of pain and occasional instability, 
swelling, and crepitance with objective evidence of slight 
patellar apprehension on medial compression, range of motion 
from zero to 110 degrees, and stability on varus and valgus 
stress, without X-ray evidence of arthritis.  

3.  A back disorder is not a result of any disease, injury, 
or incident in service and such is not etiologically related 
to service-connected dislocation of the right patella, nor 
was arthritis manifested within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for dislocation of the right patella have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257 (2005).  

2.  A back disorder was not incurred in or aggravated by the 
veteran's active duty military service and such may not be 
presumed to have been incurred therein, nor is a lumbar spine 
disorder proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
October 2002 and April 2003, prior to the May 2003 initial 
AOJ decision.  He was also supplied with additional 
notification in a May 2004 letter. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the October 2002, 
April 2003, and May 2004 letters advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letters informed him of what evidence was needed to 
substantiate his increased rating and secondary service 
connection claims.  Pertinent to the fourth element, the May 
2004 letter advised the veteran that, if he had any evidence 
in his possession that pertained to his claims, to send it to 
VA.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims in the October 2002, April 2003, and 
May 2004 letters, but such letters did not provide notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  Nor, pertinent to the 
veteran's service connection claim, did such notification 
letters inform him of the type of evidence necessary to 
establish a disability rating, if service connection were to 
be granted.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for an increased rating for his right knee 
disability and for service connection for a back disorder, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board observes that 
service medical records, VA treatment records, and a May 2003 
VA examination report were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's 
claims.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  Moreover, the veteran 
was provided with a VA examination in May 2003 in order to 
adjudicate both his increased rating and secondary service 
connection claims.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to evaluate 
the veteran's claims without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right knee disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran is service-connected for dislocation of the right 
patella, evaluated as 20 percent disabling, effective 
December 17, 1993, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257.  The veteran contends that he must take 
medication for the pain and wear a knee brace.  As such, he 
claims that he is entitled to a rating in excess of 20 
percent for his knee disability. 

The evidence of record reflects that the veteran's 
dislocation of the right patella is manifested by subjective 
complaints of pain and occasional instability, swelling, and 
crepitance with objective evidence of slight patellar 
apprehension on medial compression, range of motion from zero 
to 110 degrees, and stability on varus and valgus stress, 
without X-ray evidence of arthritis.  

The veteran is currently in receipt of a 20 percent 
evaluation in contemplation of moderate recurrent subluxation 
or lateral instability under Diagnostic Code 5257.  
Diagnostic Code 5257 provides for a 30 percent evaluation 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, the evidence in the instant case fails to 
demonstrate severe recurrent subluxation or lateral 
instability of the right knee so as to warrant a rating in 
excess of 20 percent.  Specifically, at the veteran's May 
2003 VA examination, it was observed that, while he had 
reported occasional instability and wore a brace full-time, 
his knee was stable to varus and valgus stress.  Slight 
patellar apprehension with medial compression was noted, but 
there was no excessive instability and a normal Q angle was 
observed.  Additionally, a June 2003 VA treatment record 
shows that, upon physical examination, Lachman's test as well 
as anterior and posterior drawer signs were negative.  Also, 
varus and valgus stress showed no opening.  In January 2004, 
the veteran's ligaments, both medial and lateral collateral, 
were noted to be stable.  As such, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for dislocation of the right patella 
under Diagnostic Code 5257.

The Board notes that VA's General Counsel has held that when 
a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, as is the case here, and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  If a veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

However, the Board finds VAOPGCPREC 23-97 and 9-98 
inapplicable in the instant case as there is no X-ray 
evidence of arthritis of the right knee and there is no 
evidence that the veteran meets the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, pertinent to limitation of motion.  
Specifically, the Board notes that a January 2004 VA 
treatment record shows a diagnosis of chronic mild arthritis 
of the right knee; however, X-rays of record, dated in May 
2003 and October 2003, fail to show arthritis or degenerative 
changes of the right knee.  Moreover, the veteran has 
consistently demonstrated full extension of the right knee.  
The Board notes that the veteran's right knee flexion was 
measured as 135 degrees at the May 2003 VA examination.  
However, in late May 2003, he had flexion only to 110 
degrees.  The Board notes though that, approximately a month 
later, in June 2003, the veteran had full right knee range of 
motion, albeit with crepitus.  Also, in a March 2003 VA 
treatment record, it was noted that the veteran had mild 
limitation motion in the knee joints secondary to pain.  See 
DeLuca, supra.  However, even in consideration of the 
veteran's crepitus and pain on motion and limited flexion, he 
still does not meet the criteria necessary for a 
noncompensable evaluation under Diagnostic Code 5260, namely 
flexion limited to 60 degrees.  Therefore, the Board finds 
that the veteran is not entitled to a separate or higher 
rating under Diagnostic Code 5260 or 5261.

The Board acknowledges that separate ratings under Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, in the instant case, as the veteran has not 
demonstrated limitation of right knee extension or flexion to 
at least a noncompensable degree, VAOPGCPREC 9-04 is not for 
consideration.

Moreover, as the evidence of record fails to demonstrate 
ankylosis, dislocated or removed semilunar cartilage, 
impairment of the tibia and fibula demonstrated by nonunion 
or malunion, or genu recurvatum, the veteran is not entitled 
to separate or higher ratings under Diagnostic Codes 5256, 
5258, 5259, 5262, or 5263, respectively.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
dislocation of the right patella as a review of the record, 
to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 20 percent for service-connected dislocation of 
the right patella, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The Board finds no evidence 
that the veteran's service-connected right knee disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
right knee disability do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The evidence of record clearly shows that the veteran has 
current diagnoses of mild low back strain, as noted at the 
veteran's May 2003 VA examination, and mild degenerative 
changes of the lumbar spine, as evidenced by May 2003 X-rays 
contained in his VA treatment records.

The Board notes that the veteran does not allege, nor does 
the record reflect, that the veteran's back disorder is 
otherwise related to service on a direct basis.  In this 
regard, the Board observes that, at the veteran's enlistment 
examination in May 1988, he had mild dorsal kypohsis on 
clinical evaluation.  However, his service medical records 
are otherwise negative for any complaints, treatment, or 
diagnoses referable to his back.  Additionally, the veteran 
has not claimed that he is entitled to presumptive service 
connection for his mild degenerative changes of the lumbar 
spine.  In this regard, the Board notes that the evidence of 
record fails to demonstrate that he manifested arthritis to a 
degree of 10 percent within the one year following his 
service discharge in December 1988.  Rather, the veteran 
claims entitlement to service connection for a back disorder 
as secondary to service-connected dislocation of the right 
patella.  Specifically, the veteran contends that, as a 
result of his right knee disability, he has severe back pain 
and that he should be service-connected for back disability.

However, despite the veteran's contentions, there is no 
competent medical evidence linking a back disorder to his 
service-connected right knee disability or otherwise as 
related to his active duty military service.  In this regard, 
the Board notes that the May 2003 VA examiner stated that it 
was less likely than not that the veteran's back disorder had 
any relationship to his knee condition.  The examiner noted 
that the veteran had no deformity of the knee and no changes 
in his gait that could contribute to any back pain.  The 
examiner further indicated that the veteran's back disorder 
had no relationship to his time in the military or his 
history of right knee subluxation and patellar dislocation.  
Therefore, the evidence of a nexus or link between service or 
a service-connected disability and the veteran's back 
disorder is limited to his own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
back disorder and service or a service-connected disability, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 20 percent for dislocation of the 
right patella is denied. 

Service connection for a back disorder, claimed as secondary 
to service-connected dislocation of the right patella, is 
denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


